 McGuireWoods LLP                                    3/9/2020 10:24 : 36 AM                                     PAGE              2/002                 Fax Server


                             Case 1:19··cv-ll276··AKH                               Docum ent 2 1
         McGuireWoods LLP
125 1 Avenue of the A mericas
                   20th Floor
  New York, N Y 10020-11 04
       Phone: 212.54 8.2100
          Fax: 212.548.2 1 50
    www .mcgu irewoods .com
                                                                                                                                 CHAN' !3ER S OF
               Aaron F. Jaroff                                                                                                                                                 jaroff@mcgu irewoods .com
                                                                                                                              ALVIN K HELLERSTEIN
        Direct: 2 12.54 8.2133     McGUIREWCXJDS                                                                                     U.S.D.J.
                                                                                                                                                                                      Fax: 212 .715.2310



                                                                                      March 9, 2020                                                ~ ~ j)_                                    a--,))
             Via ECF and Fax (212-805-7942)                                                                      'Ku~
                                                                                                                  .;if ~ cl-- -/J
                                                                                                                                               ~~,ltdze
             Hon. Alvin K. Hellerstein, U .S.D.J.
             United States District Court
             Southern District of New York
             United States Courthouse                                                                               /)___~ (/'
                                                                                                                    7
                                                                                                                       %. ,/_
                                                                                                                              ~c:,/4e,,-*      .        ~
                                                                                                                                                        #-<
                                                                                                                                                                      '"_L),.>--/'-£1 ,_hI ')
                                                                                                                                                                                              ,,--?-o,iZ)
             500 Pearl Street, Room 1050
             New York, New York 10007                                                                               ~p--!
                                                                                                                         /\,.,,.,/\,IV'-~ ,
                                                                                                                                      v•         _     V                          z,,--,
                                                                                                                                                                                         ()
                                                                                                                                                                                                       -----
                                                                                                                              Group, L~                                  Pi~rt/ !}1-,
                         Re:           MMA Fighter Management, Inc. v. Ballengee
                                       Case No. 1:19-cv-11276-AKH
                                                                                                                                                      and L/.oyd
                                                                                                                                                                               jJ'
             Dear Judge Hellerstein:

                      This firm and the undersigned represents Defendants Ballengee Group, L C and Lloyd
             Pierson ("Defendants") in the above-referenced matter. In accordance with Section 1.D of Your
             Honor' s Individual Rules, Defendants respectfully request an adjournment of the upcoming
             conference, currently scheduled for March 20, 2020, due to undersigned counsel 's pre-planned
             travel away from New York on that date . This is the first request for an adjournment of the
             conference. The requested adjournment does not affect any other scheduled dates or deadlines, as
             it is our understanding that Defendants have not been served with the operative Second Amended
             Complaint, and they have not responded to the Second Amended Complaint. Rather, Defendants
             have submitted concurrently with this request a Motion to Dismiss the Second Amended
             Complaint.              .--    ·-· --

                     Counsel for Plaintiff consents to the request to adjourn the conference. For purposes of
             potentially rescheduling the conference, undersigned counsel respectfully informs the Court that
             he has additional pre-planned travel away from New York from April 8, 2020 through April 15,
             2020 .

                         Thank you for your consideration of this matter .
                                                                                                                                                     USDC SDNY
                                                                                             Respectfully submitted,
                                                                                                                                                   DOCl' MENT
                                                                                              Isl A aron F. Jaroff                                 :r.:T., ECTRONl€ALLY FJ L
                                                                                                                                                   , ; ( )C ./:             ED
                                                                                              Aaron F. J aroff
                                                                                                                                                 ; ' ._I__;_      1LEo:;J/toi.½__½_
             cc:          All Counsel of Record (via ECF)                                                                                                                                     - ---- -

                Atl an ta I Austin I Baltimo re I Bru ssels I Ch arl otte I Cha rl ottesv ill e I Chicago I Dall as I Houston I Jacksonv ill e I Lond o n I Los Angeles - Century City
                    Los Angeles· Downtown I New York I No rfolk I Pittsburgh I Raleigh I Ric hmo nd I San Francisco I Tysons I Washington, D.C. I Wilmington
